EXHIBIT 10.41

October 2, 2006

Mr. Tim Larson

15271 Wilds Parkway NW

Prior Lake, Minnesota 55372

Dear Tim:

In consideration of your (“Executive”) ongoing extraordinary efforts to and
achievement on behalf of Jostens, Inc. (“Jostens”), the Compensation Committee
of the Board of Directors (the “Compensation Committee”) of Visant Corporation
(“Visant” and together with Jostens, “Employer”) has approved the payment of
extraordinary bonuses to you, to be paid as follows:

For services rendered for the period prior to October 31, 2006, $600,000 payable
on October 31, 2006.

For services rendered for the period January 1, 2007 through October 31, 2007,
$500,000 payable on October 31, 2007.

For services rendered for the period January 1, 2008 through October 31, 2008,
$500,000 payable on October 31, 2008.

The foregoing payments shall be made on and subject to the other terms and
conditions of this letter agreement (“Agreement”).

Executive shall be entitled to receive such payments so long as he remains in
the active employment of Jostens as of the respective date of payment, provided
that solely (x) in the event Executive’s employment is terminated by Employer
without Cause (as Cause is defined in those certain Stock Option Agreements
dated March 17, 2005 by and between Executive and Visant Holding Corp., the
“Option Agreement”, and as set forth in Appendix I to this Agreement) prior to
October 31, 2008, any amount not yet paid under this Agreement will be paid to
Executive upon the date of termination, or (y) in the event of Executive’s death
prior to October 31, 2008, Executive’s estate shall be paid an amount equal to
the next payment otherwise due hereunder upon the date the payment otherwise
would have been made to Executive and thereafter no further payment(s) shall be
due hereunder. Subject to the foregoing, this Agreement shall terminate upon any
termination of employment of Executive. Nothing herein shall confer upon you the
right to continued employment with Employer or change the terms of your
employment as an “at will” employee.

Employer shall withhold from any amount payable under this Agreement such
Federal, state and local taxes or withholding as may be required to be withheld
pursuant to any applicable law or regulation.

Notwithstanding anything herein to the contrary, (i) if at the time of
Executive’s termination of employment by Employer without Cause or upon
Executive’s death, Executive is a “specified employee” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the deferral of the commencement of any payment otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Employer
will defer the commencement of the payment of any such amount hereunder (without
any reduction in such payment ultimately paid or provided to Executive) until
the date that is six months following Executive’s termination of employment with
the Employer (or the earliest date as is permitted under Section 409A of the
Code) and (ii) if any other payment of money due to Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payment shall be deferred if deferral will make such payment
compliant under Section



--------------------------------------------------------------------------------

409A of the Code, or otherwise such payment shall be restructured, to the extent
possible, in a manner, determined by the Compensation Committee, that does not
cause such an accelerated or additional tax. Visant shall consult with Executive
in good faith regarding the implementation of the provisions of this paragraph;
provided that none of Jostens, Visant or any of its employees or representatives
shall have any liability to Executive with respect thereto.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of laws principles thereof.

Except for the term incorporated by reference from the Option Agreement, this
Agreement contains the entire understanding of the parties with respect to the
express subject matter hereof. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by an authorized officer of Visant and Jostens and Executive.

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. In the event that
any one or more of the provisions of this Agreement shall be or become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

This Agreement, and all of Executive’s rights hereunder, shall not be assignable
or transferable or subjected to any lien or encumbrance by Executive. Any
purported assignment, transfer, lien or encumbrance hereof by Executive in
violation of the foregoing shall be null and void ab initio and of no force and
effect. This Agreement may be assigned by the Employer to a person or entity
which is an Affiliate, and shall be assigned to and assumed by any successor in
interest to substantially all of the business operations of the Employer.
Subject to such assumption, as of the date such successor so assumes this
Agreement, Jostens or Visant, as the case may be, shall cease to be liable for
any of the obligations contained in this Agreement.

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below in this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

If to the Employer:

Visant Corporation

357 Main Street

Armonk, New York 10504

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Employer.



--------------------------------------------------------------------------------

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

Very truly yours, Jostens, Inc. By:  

/s/ Michael Bailey

Name:   Michael Bailey Title:   CEO Visant Corporation By:  

/s/ Marc Reisch

Name:   Marc Reisch Title:   CEO Acknowledged and Agreed:

/s/ Tim Larson

Tim Larson



--------------------------------------------------------------------------------

Appendix I

“Cause” shall mean (i) Executive’s willful and continued failure to perform his
material duties with respect to the Visant Holding Corp. (“VHC”) or it
subsidiaries which continues beyond ten (10) days after a written demand for
substantial performance is delivered to Executive by VHC (the “Cure Period”),
(ii) the willful or intentional engaging by Executive in conduct that causes
material and demonstrable injury, monetarily or otherwise, to VHC, the Investors
(as defined in the Option Agreement) or their respective Affiliates (as defined
in the Option Agreement), (iii) the commission by Executive of a crime
constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, or (iv) a material
breach of by Executive of the Option Agreement or other agreements to which he
is bound, including, without limitation, engaging in any action in breach of
restrictive covenants that continues beyond the Cure Period (to the extent that,
in the VHC Board of Director’s reasonable judgment, such breach can be cured).